Citation Nr: 1128980	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  11-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right elbow disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945 with subsequent service in the U.S. Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Service connection for right elbow disability was denied in a March 1949 rating decision that was not appealed.

2.  Evidence received since the March 1949 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Right elbow disability is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for right elbow disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2010).

2.  Right elbow disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for right elbow disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in March 1949, the Veteran was denied service connection for elbow disability.  Service connection was denied on the basis that the disability was not shown by the evidence of record.

The evidence received subsequent to the March 1949 rating decision includes a private treatment record dated in January 2011 in which the Veteran is noted to have some right elbow osteopenia; possibly a chronic radial neck fracture deformity; and persistent right posterior elbow pain.  In addition, the private physician provided a positive etiological opinion linking the "elbow situation" to service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.

Claim for Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for right elbow disability, as it is related to his active duty service.  Specifically, he asserts that he had a bone chip removed from his right elbow, which he chipped while removing an external battery supply lead from the nose wheel well of a transient A-20 plane.

Service personnel records show that the Veteran's military occupational specialty was airplane (AP) mechanic.  

Service treatment records (STRs) from the U.S. Coast Guard Reserves show that in January 1990 the Veteran had acute bursitis, right elbow, and was treated with ice packs.  Although STRs do not contain any additional complaints of, treatment for, or diagnosis of right elbow disability, the Board notes that the Veteran contends that his STRs were mixed-up with those of three other men.  

As stated above, the claims folder contains a private treatment record from January 2011.  It reflects that the Veteran complained of sharp, needle-like right elbow pain, located posteriorly, present for years "off and on" since service.  The Veteran also reported having a chip surgically excised out of his elbow in service.  Physical examination of the right elbow showed atrophy, crepitation, mild tenderness, and a possible scar about 1 centimeter (cm) to 1.5 (cm) along the posterior aspect that the examiner opined would be consistent with an area where a "bone spur / bone chip" had been removed in the past.  The private examiner noted that he reviewed a July 2010 X-ray in which there appeared to be an area on the posterior olecranon where there was a small spur residual; however, on lateral view the examiner thought it looked like there could have been an area just proximal and superior to that where some bone had been removed.  Mild degenerative changes throughout the right elbow, some osteopenia, and possibly a chronic radial neck fracture deformity were also noted.  The examiner diagnosed "pain joint forearm and osteoarthrosis localized 2ndy upper arm" and opined that, within a reasonable degree of medial certainty, it looked as though the Veteran had previous surgery of the right elbow and it looked as though the elbow situation occurred while he was in service.

The Board finds that the Veteran is competent to state when he first experienced symptoms of a right elbow disability and that the symptoms have continued on and off since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board also finds that the aforementioned competent, credible, and uncontroverted medical opinion of record asserts a relationship between the Veteran's right elbow disability and his active duty.  

Accordingly, the criteria for service connection are met.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for right elbow disability is granted.

Entitlement to service connection for right elbow disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


